[Cite as Washington v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-205.]

                                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




BENNIE WASHINGTON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2007-06471

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On December 10, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” Plaintiff timely filed his objection.
        {¶ 4} Upon review of the record, the magistrate’s decision and the objection, the
court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objection is OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.                  Judgment is rendered in favor of
Case No. 2007-06471                        -2-                       JUDGMENT ENTRY

defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge
cc:


Douglas R. Folkert                            Bennie Washington, #500-025
Assistant Attorney General                    Marion Correctional Institution
150 East Gay Street, 18th Floor               P.O. Box 57
Columbus, Ohio 43215-3130                     Marion, Ohio 43301

MR/cmd
Filed January 13, 2010
To S.C. reporter January 25, 2010